Citation Nr: 0802836	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank


INTRODUCTION

The veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA), which, in part granted 
service connection for PTSD, evaluated as 30 percent 
disabling, effective June 30, 2004.

A January 2006 rating decision of the Boston, Massachusetts 
RO increased the evaluation to 50 percent, effective June 30, 
2004.  The veteran has indicated that he is not satisfied 
with this result.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

In December 2007, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the claims folder.  


FINDING OF FACT

The veteran's PTSD results in nearly total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 , Diagnostic Code 
9411 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R.  §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

VA will also consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  
A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Factual Background 

In an August 2004 letter, John Greene, a licensed 
psychologist at the Boston University School of Medicine, 
stated that he had treated the veteran for a year.  Dr. 
Greene reported that when the veteran returned home from 
Vietnam he had severe anxiety problems which he medicated 
with alcohol.  He worked sporadically as a claims adjuster 
for an insurance company.  He also divorced his wife because 
of his PTSD and alcohol dependence.  He suffered from 
nightmares, flashbacks and intrusive thoughts regarding his 
Vietnam experience.  He continued to see his friends getting 
killed and had intense psychological distress at exposure to 
internal and external cues that reminded him of Vietnam. 

Dr. Greene also stated that the veteran's physician, Dr. 
Allan Weinstal, felt that the veteran's PTSD was a 
significant factor in the massive heart attack that the 
veteran suffered in 1988.

Dr. Greene noted that the veteran had markedly diminished 
interest in significant activities and felt detached from 
others.  He had a restricted range of affect and a sense of a 
foreshortened future.  He had difficulty falling and staying 
asleep, difficulty concentrating and was hypervigilent.  The 
diagnosis was chronic PTSD and alcohol dependence in 
remission.  A Global Assessment Functioning (GAF) score of 35 
was reported. 

In August 2004 the veteran underwent a VA examination for his 
PTSD.  The veteran reported seeing Dr. Greene for therapy 
sessions once every other week that began a year ago.  He 
also reported having three main jobs after his military 
service.  He was terminated from his position as an insurance 
company adjuster in 1996 because of stress and problems in 
getting along in the small, family-owned business.

The veteran reported experiencing symptoms of PTSD and at 
times, depression, for many years.  He reported increased 
distress from these symptoms with triggers of news from the 
war in Iraq.  The diagnosis was PTSD.  A GAF of 55 was 
reported.

In a January 2005 letter, Carole Kolek, a social worker at 
Tri-Town Counseling, stated that the veteran presented to her 
in the fall of 2004 in serious emotional distress related to 
the war in Iraq.  The war triggered memories and increased 
anxiety as the veteran obsessed over the safety of his son 
and stepson who were both active in the military.  She 
concluded that the veteran was experiencing increased PTSD.

In an April 2006 psychological report, Dr. Greene, now the 
senior psychologist at the National Center for the Study of 
PSD at the Boston, Massachusetts VA Medical Center (VAMC) 
stated that the veteran had limited function and his quality 
of life was poor.  Dr. Greene stated that the veteran was 
unemployed and unemployable as a result of his PTSD.  He was 
unreliable and unproductive, had resentment toward authority 
and suffered from unprovoked outbursts of anger.  He had 
endured these symptoms across a variety of settings including 
his former places of employment and with his wife in public 
places.

Dr. Greene stated that after an explosive incident, the 
veteran is contrite to the point where he had suicidal 
ideation from one to two weeks following the incident.  He 
acted out with abandon because he felt that he was not going 
to live long enough to endure the consequences.  He also had 
physical altercations in road rage incidents which 
represented a self-care mechanism failure.  He had delusions 
and impaired impulse control.  He had severe deficits in his 
ability to think outside the moment and this greatly affected 
his ability to function independently.  He was neglectful of 
his personal dress and hygiene and he must be monitored by 
his wife.  A GAF of 28 was reported.

Dr. Greene noted that the veteran had no job and no friends 
despite his medications.  He spent most of his days sullen, 
withdrawn and paranoid.  He had serious cognitive deficits in 
the areas of judgment, thinking and mood.  Dr. Greene also 
noted that the veteran was going to be placed on Resperidol, 
which he stated was only prescribed in cases of severe PTSD 
where irritability, rage and self care deficits are observed.

The veteran underwent a VA examination in March 2007.  The 
veteran reported seeing Dr. Greene on a regular basis for 
treatment.  He had remarried 5 years ago and had a good 
relationship with his current wife.  He reported some 
fluctuation in his mood as he could wake up some days with 
"the blues" and not even leave the house.  Despite 
occasional angry outbursts, the veteran denied any history of 
violence or assaultiveness.  The veteran also reported having 
some satisfying relationships in his life.

The VA examiner noted that Dr. Greene's report indicated a 
more severe psychosocial adjustment than the veteran 
presented with at the time of this interview.  The examiner 
stated that this may be related to some improvement that the 
veteran may have experienced in the last year.  

The examiner also stated that in light of the differences in 
presentations between now and in April 2006 with Dr. Greene, 
it may be relevant to note that the veteran's son was in Iraq 
in 2006 which may have had an especially triggering effect on 
the veteran's PTSD.

The diagnosis was PTSD.  A GAF of 45 was reported for the 
previous month based on chronic PTSD symptoms and monthly 
depressive mood fluctuations.  A GAF of 55 was reported for 
the day of the interview based on residual symptoms of PTSD 
with occasional panic attacks and mild depressive symptoms.

The examiner concluded that the veteran was functioning at a 
higher level than when he was examined by Dr. Greene in April 
2006.  However, the veteran continued to experience chronic 
symptoms which at times, while short-lived, did interfere 
with his daily functioning.  The veteran also had some 
ongoing capacity to maintain relationships with several 
people in his life.  The examiner stated that the veteran's 
current level of improvement suggested that the deficits in 
April 2006 were probably due to a period of significant 
stress.  The veteran may be experiencing some improvement as 
a result of medication and ongoing psychotherapy.

At his December 2007 hearing, the veteran testified that he 
worried a lot about what was happening in the world, his son 
remained in the military and was returning to Iraq.  He 
noticed that his temper was getting short which was getting 
worse.  He noticed that a lot of the symptoms that he had 
experienced over the last couple of years had come back.  He 
stated that he experienced panic attacks once or twice a day.  
He reported fighting a lot with his wife and getting into 
repeated arguments with the chairman of a fraternal 
organization of which he was a member.  He had a small circle 
of friends, and went out to dinner and a movie once a week 
with his wife, but could not go shopping, and was forgetful.  
He stated that he did not socialize often as crowds bothered 
him.  He also reported that his ant-depressant medication had 
been increased, and that he was experiencing increased 
anxiety.

Analysis

The veteran's GAF scores have been between 28 and 55 with 
higher scores reported on examinations and lower scores 
during treatment.  GAF scores of 50 or less contemplate 
serious impairment, and an inability to maintain employment 
or any friendships.  DSM IV.  

The scores below 50 are supported by the fact that the 
veteran has not been employed at any time since the grant of 
service connection and has been generally isolated.  Dr. 
Greene stated that the veteran was unemployed and 
unemployable as a result of PTSD, was unreliable and 
unproductive, had resentment toward authority and suffered 
from unprovoked outbursts of anger.  The veteran has 
testified to losing jobs for similar reasons and being unable 
to find employment.  Additionally, the veteran had no friends 
despite his medications as he spent most of his days sullen, 
withdrawn and paranoid.

The Board notes that the differences in presentations between 
the March 2007 VA examination and the psychological report in 
April 2006 by Dr. Greene.  The VA examiner noted that the 
veteran was functioning at a higher level than when he was 
examined by Dr. Greene in April 2006 as he may be 
experiencing some improvement as a result of medication and 
ongoing psychotherapy.  The examiner stated that the 
veteran's deficits in April 2006 were probably due to a 
period of significant stress.  

However, the veteran's December 2007 testimony demonstrated 
that he again experienced a period of significant stress as 
his son returned to serve in Iraq, and his symptoms were 
again increasing.  Additionally, the Board notes that the 
veteran saw Dr. Greene on a regular basis for treatment.

While the most recent evidence indicates that the veteran 
does not have total social impairment, VA's General Counsel 
has at times taken the position that a reduction in a 100 
percent initial rating cannot be made unless the improvement 
is shown to have taken place under the ordinary conditions of 
life, i.e. while employed or seeking employment.  O'Connell 
v. Nicholson, 21 Vet. App. 89 (2007) (discussing positions 
taken by VA's General Counsel as to whether the provisions of 
38 C.F.R. § 3.343 (2007) apply to staged ratings).  The 
evidence is clear that during large periods of time since the 
effective date of service connection, PTSD has cause total 
occupational and nearly total social impairment, and that any 
improvement did not occur while the veteran was employed or 
actively seeking employment.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the disability most closely approximates the 
criteria for a 100 percent rating since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2007). 


ORDER

An initial rating of 100 percent is granted for PTSD, 
effective June 30, 2004. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


